DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A (Claims 1-7 and 11-15) in the reply filed on 1/14/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 14 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 5, 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1 at line 5-6 the limitation recites “arms at least partially wrap around and attach to the femur bone”.  This limitation cannot be satisfied without the inclusion of the human organism, or the femur bone, therefore, applicant is claiming the femur as part of the invention.  In claim 5 at line 1-2 the limitation recites “bone plate is implanted on the femur bone”.  This limitation cannot be satisfied without the inclusion of the human organism, or the femur bone, therefore, applicant is claiming the femur as part of the invention.  In claim 14 at line 10 the limitation recites “when implanted in the femur bone”.  This limitation cannot be satisfied without the inclusion of the human organism, or the femur bone, therefore, applicant is claiming the femur as part of the invention.  
Instead, applicant should use “adapted to” or “configured to” language within the claims to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the open interior region" in 2.  There is insufficient antecedent basis for this limitation in the claim. In view of compact prosecution the claim will be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutoit et al (US Patent 8147493B2).
Dutoit discloses a bone plate capable of being implanted in a femur bone having a prosthesis implanted therein (bone-fixation device, Fig. 1-6).  Specifically in regards to claim 1, Dutoit discloses the bone plate (1) comprising: a shaft portion (2) defining a plurality of holes (13); and a trochanteric portion (section 25 of 1 having 4a-4d) proximal to the shaft portion (2) having two arms (4a,4b) forming a concave shape (see Fig. 6) and defining a plurality of holes (5) for receiving screws, such that when implanted, the two arms (4a,4b) at least partially wrap around and attach to the femur bone (Fig. 1 and 6; and Col. 4 lines 41-44, Col. 4 line 49 to Col. 5 line 13).
In regards to claim 2, Dutoit discloses wherein at least some of the plurality of holes (5) of the arms (4a,4b) have trajectories such that screws implanted within the holes (5) do not 
In regards to claims 3 and 11, Dutoit discloses wherein the at least some of the plurality of the holes (5) of the arms (4a,4b) are configured for polyaxial locking of screws, and wherein the holes (5) of the arms (4a,4b) are configured to receive locking and non-locking screws (The limitations describing the type of screws used in the holes in the arms is interpreted as a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case there is nothing in the Dutoit reference that teaches away from using either locking and non-locking screws or polyaxial locking screws in the arms.) (Fig. 1-6).
In regards to claims 4-5, Dutoit discloses wherein the arms (4a,4b) define an open interior region, and wherein when the bone plate (1) is implanted on the femur bone, the open interior region positioned on at least a portion of the greater trochanteric region of the femur bone (The open interior region is the space created by means of the arms 4a-4d curving around the bone.) (Fig. 1 and 6).
In regards to claim 6, Dutoit discloses wherein the arms (4a,4b) are curved radially inwardly (Fig. 6).
In regards to claim 7
In regards to claims 12-13, Dutoit discloses two bendable extensions (4c,4d) positioned between the two arms (4a,4b), and wherein each bendable extension (4c,4d) defines a hole (5) for receiving a screw (Fig. 1 and 5; and Col. 4 ln 61 to Col. 5 line 9; Col. 5 lines 21-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US Patent Pub. 20040210220A1) in view of Probe (US Patent Pub. 20080086137A1).
Tornier discloses a bone plating system capable of being implanted in a femur bone having a prosthesis implanted therein (osteosynthesis plate for the upper end of the arm bone, Fig. 1-4).  Specifically in regards to claim 14, Tornier discloses the bone plating system comprising: a bone plate (1) having a shaft portion (3) defining a plurality of holes (5,6) and a trochanteric portion (portion of 1 having 4 and 9) proximal to the shaft portion (3) and having two arms (4) forming a concave shape (see Fig. 2-4) and defining a plurality of first holes (8) for receiving screws, and at least one bendable extension (central tabs 9) positioned between both of the arms (4), the at least one extension (9) defining at least one second hole (10) (Fig. 1-4; and Page 1 para. [0016]-[0023]).  Tonier also discloses wherein the first screw (screw to fit in 8) is larger than the second screw (screw to fit in 10) (Page 1 Para. [0022]).  However, Tonier is silent as to the first screw shaft have a first length that is larger the second length of the second screw shaft.  Probe discloses a bone plating system capable of being implanted in a femur bone having a prosthesis implanted therein (fixation of femoral neck fractures, Fig. 1-2).  Specifically in claim 14, Probe discloses the bone plating system (400) comprising: a bone plate having a shaft portion (210), and a trochanteric portion (260) (Fig. 4; and Page 3 Para. [0022]).  Probe also discloses a first screw (220-222) having a shaft having a first length; and a second screw (261) having a shaft having a second length, the second length being less than the first length, and wherein when implanted in the femur, the first screws (220-222) are implanted within the first holes (213-215, see fig. 2) and the second screws (261) are implanted within the second holes (hoe for 261 in Fig. 4) (If the screws of Tonier were to be modified with the screw lengths of Probe then shorter screw, similar to the screw 261 of Probe, would be in holes 10 of Tonier while the longer screws would be in holes 8 of Tonier.) (Fig. 2 and 4; and Page [0019] and [0022]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the screws through holes 10 of Toner to be short length screws and the screws through holes 8 of Tonier to be longer length screws as taught in Probe since this would allow for the placement of the screws without fear that the screws will impact each other within the bone.
In regards to claim 15, Tonier discloses wherein the shaft portion (3) and the trochanteric portion (portion of 1 having 4 and 9) of the bone plate are integral (1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775